IN THE SUPREME COURT OF TEXAS

                                 No. 06-0515

                      IN RE  AL CARDENAS MASONRY, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's request for stay, filed August 4, 2006, is granted  in
part and denied in part.  The trial set for August 14, 2006, in Cause No. C-
1549-05-G, styled Pharr San Juan Alamo Independent  School  District  v.  Al
Cardenas Masonry, Inc., in the  370th  District  Court  of  Hidalgo  County,
Texas, is stayed pending further order of  this  Court.   All  other  relief
requested in the request for stay is denied.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 9, 2006.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk